United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3014
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Daman Charles Julian

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: April 15, 2022
                              Filed: April 20, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Daman Julian appeals after he pled guilty to a drug offense and the district
     1
court imposed the sentence jointly recommended by the parties. His counsel has

         1
      The Honorable Stephanie M. Rose, then United States District Judge for the
Southern District of Iowa, now Chief Judge.
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), questioning the substantive reasonableness of Julian’s sentence. Julian has
filed a pro se brief challenging his plea and sentence, and asserting that counsel was
ineffective. He has also moved for appointment of new counsel.

       To the extent Julian challenges the voluntariness of his plea, we conclude that
argument is not cognizable on appeal, as Julian did not present it to the district court.
See United States v. Washington, 515 F.3d 861, 864 (8th Cir. 2008) (explaining a
claim the plea was involuntarily or unknowingly entered is not cognizable on direct
appeal where defendant failed to present claim to district court by motion to withdraw
guilty plea). We also conclude Julian may not challenge his sentence on appeal
because he agreed to the district court’s imposition of the sentence. See United States
v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (“A defendant who explicitly and
voluntarily exposes himself to specific sentence may not challenge that punishment
on appeal.”). Finally, we decline to decide Julian’s claim that counsel was
ineffective, as this claim is best addressed in collateral proceedings. See United
States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006).

       After independently reviewing the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel
leave to withdraw, deny Julian’s motion for new counsel, and affirm.
                      ______________________________




                                          -2-